Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 12/16/20 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election without traverse of Group IV in Applicant’s amendment and response filed 5/15/19.  

Claim 11 is presently being examined.  

3.  Applicant’s amendment filed 12/16/20 has overcome the prior rejection of record of claim 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Applicant has canceled claim 21.

4. For the purpose of prior art rejections, the filing date of instant claim 11 is deemed to be the filing date  of PCT/KR2016/000474, i.e., 1/15/16, as the application PCT/KR2015/00854 does not disclose the claimed method for producing thawed cryopreserved NK cells.

5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.  Applicant’s amendment filed 12/16/20 has overcome the prior rejection of record of claims 11, 20 and 22 under 35 U.S.C. 103 as being unpatentable over De Rham et al (Arthritis Res. Ther. 2007, 9: R125: 1-15, IDS reference) in view of WO2012/009422 (IDS reference) and Shu et al (Progress in Cryopreservation of Stem Cells and Immune Cells for Cytotherapy, 2015, Chapter 2, pages 1-42),  as evidenced by CyroStorR CS10 (2019, of record) and as evidenced by admissions in the instant specification at the paragraph spanning pages 31-32 and on page 14 at lines 2-7.  

The art references do not teach the new limitation in instant claim 11 whereby the CD3 negative cells are obtained---by removing CD3 positive T cells from monocytes by allowing the CD3 positive T cells to crosslink to erythrocytes and then isolating the CD3 negative cells by density gradient centrifugation.  


et al (Arthritis Res. Ther. 2007, 9: R125: 1-15, IDS reference) in view of WO2012/009422 (IDS reference) and  Shu et al (Progress in Cryopreservation of Stem Cells and Immune Cells for Cytotherapy, 2015, Chapter 2, pages 1-42), as evidenced by CyroStorR CS10 (2019, of record) and as evidenced by admissions in the instant specification at the paragraph spanning pages 31-32 and on page 14 at lines 2-7,as applied to claims 11, 20 and 22 above, and further in view of Choi et al (Biol. Blood Marrow Transplant. 5/1/2014, 20: 696-704, of record) as evidenced by RosetteSepTM 2019 (of record) and CliniMACSTM 2019 (of record).

Applicant has canceled claim 19.  

8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that may be applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating    obviousness or nonobviousness.

9. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stern et al (Bone Marrow Transpl. 2013, 48: 433-438) in view of De Rham et al (Arthritis Res. Ther. 2007, 9: R125: 1-15, IDS reference), Choi et al (Biol. Blood Marrow Transplant. 5/1/2014, 20: 696-704, of record), WO2012/009422 (IDS reference) and Shu et al (Progress in Cryopreservation of Stem Cells and Immune Cells for Cytotherapy, 2015, Chapter 2, pages 1-42), as evidenced by RosetteSepTM 2019 (of record) and CyroStorR CS10 (2019, of record) and as evidenced by admissions in the instant specification at the paragraph spanning pages 31-32 and on page 14 at lines 2-7.  

This is a new ground of rejection necessitated by Applicant’s amendment filed 12/16/20.

Stern et al teach obtaining donor NK cells by separating NK cells [that are CD3- and significantly removing T cell contamination, T cells being CD3+] from mononuclear cells, and in some instances splitting the NK cell preparation, cryopreserving half of it, thawing and infusing the cryopreserved NK cells rapidly at the bedside, or in other instances administering fresh NK cells followed months later with cryopreserved NK cells.  Stern et al teach infusing these cells in patients having hematological malignances after et al teach that since the rates of graft failure or relapse after NK infusion were comparable to those historical controls treated without NK infusion, that NK cells should be expanded in vitro to achieve sufficient cell numbers using activation with cytokines such as IL-15, IL-18 or IL-21 (see entire reference, especially abstract, introduction, purification of donor NK cells, Figure 1, page 436 at column 2 at the 2nd and 3rd full paragraphs).   

Stern et al are silent as to the conditions of cryopreservation of the NK cells and do not exemplify stimulating/activating NK cells using a combination of IL-15 and IL-21, nor do they teach obtaining the CD3- NK cells by removing CD3+ T cells, they do not teach that this is accomplished by removing the CD3+ T cells from the mononuclear cells by allowing the CD3+ T cells to crosslink to erythrocytes and then isolating the CD3- cells by density-gradient centrifugation.

De Rham et al teach the addition of IL-21 to IL-15 when culturing NK cells to increase their numbers significantly, wherein these cultured cells have unaltered capacity to produce IFN-and even more potent cytotoxic activity.  De Rham et al teach isolation of NK cells from PBMCs by negative selection using an isolation kit based upon depletion of CD3 positive [T] cells (see entire reference, especially page 2 at column 2 at isolation section and last paragraph of reference).  

Choi et al teach depleting CD3+ cells from leukapheresis product using RosetteSepTM and culturing the CD3- cells with IL-15 and IL-21 for a culture period of 13 to 20 days.  Choi et al teach adoptive transfer of NK cells to patients with malignancies after HCT (i.e., haploidentical hematopoietic [stem] cell transplantation) in order to kill tumor cells (see entire reference, especially donor NK cell generation section on page 699, column 1, and introduction section).   

WO2012/009422 teaches that NK cells can be isolated or enriched by removal of cells other than NK cells in a population of cells that comprise the NK cells, for example by depletion of cells displaying non-NK cell markers. WO2012/009422 teaches that cultured NK cells have applications in treating cancers and viral infections, and that expanded hematopoietic cells are preferably cryopreserved to facilitate shipping.  WO2012/009422 teaches cryopreserving either isolated or isolated and cultured NK cells using a CryoStorR cryopreservation medium such as CryoStorR CS10 (formulation 5) in a controlled rate freezer and transferred to liquid phase nitrogen storage for cryopreservation for a period of hours, days or 2 months. WO2012/009422 teaches that the cryopreservation medium preferably comprises 10% DMSO and that the medium may comprise additional agents such as trehalose (a sugar) or glycerol for example (that are well known to one of ordinary skill in the art as being cryoprotective agents, and as is evidenced by an admission in the instant specification on page 14 at lines 2-7, i.e., “The cryoprotective agent that may be used in the present invention may be glycerol, sugar, glucose or the like, but is not particularly limited thereto).  


WO2012/009422 further teaches that the cryopreserved NK cells are thawed quickly at 37 degrees C and washed. WO2012/009422 teaches that the NK cells had excellent post-thaw viability at about 80% to greater than 90% with a yield comparable to fresh conditions.  WO2012/009422 teaches that NK cells frozen in CryoStorR CS10 was one of the preparations that showed higher cell viability and lower apoptotic cells compared to other formulations.  (See entire reference, especially abstract, Example 10, [0071], [0092], [00107], [00108], [00175], [00176], [00177], [00180], [00265], [00271], [00272]).  

Evidentiary reference CyroStorR CS10 (2019) teaches that this medium is an animal component-free, serum and protein-free, cyropreservation medium with 10% DMSO as well as other proprietary ingredients that is suitable for  preserving NK cells in low temperature environments. 

Evidentiary reference RosetteSepTM 2019 teaches that the system is a system for the isolation of cells directly from whole blood by crosslinking unwanted cells to red blood cells present in the sample, followed by density gradient centrifugation.  

Shu et al teach that cryopreservation allows for cells to be stored or shipped and that long term storage provides a solution to various logistical aspects such as obligatory time interval between collection of the cell product, treatment with high dose therapy and subsequent infusion of the product. Shu et al teach that cryopreservation (of HSCs [hematopoietic stem cells or other immune cells) includes the addition of cryoprotective agents (CPA), cooling at a specific optimal cooling rate and storage at low temperature, wherein after rapid thawing at 37 degrees C, the CPA must be removed in preparation for patient administration.  Shu et al teach that HSC transplantation is a treatment option for a number of clinical indications, whereby the CPA, typically DMSO, causes adverse reactions.  Shu et al teach that DMSO must be washed out of thawed, cryopreserved cell preparations using controlled dilution-filtration in conjunction with washing solutions comprising saline and that this method can be used to precisely control the removal process to effectively reduce CPA (cryopreservation agent DMSO) concentration and prevent cell osmotic injury, safely and  cost-effectively, with low cell loss and low contamination risk (see entire reference, especially section 3.4, introduction section, and summary section).  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cultured/activated the NK cells of Stern et al before cryopreservation, by culturing them in IL-15 and IL-21 as taught by De Rhanm et al and by Choi et al for the period taught by Choi et al, and as Stern et al is silent as to the cryopreservation method, to have cryopreserved the cultured/activated NK cells taught as per the teachings of WO2012/009422, and to have quick thawed the cells at 37 degrees C and washed out the DMSO and cryopreservation medium from the thawed cells as is taught by Shu et al.  

One of ordinary skill in the art would have been motivated to do this in order to increase the NK cell number and cytotoxic capacity of the NK cells for future use in therapeutic and investigational protocols. One of ordinary skill in the art would have been motivated to wash out the cryopreservation medium comprising DMSO in order to ready the rapidly thawed cells for in vivo use, particularly since DMSO was known to be incompatible with human use as taught by Shu et al and because the other components of the cryopreservation medium would not be expected to be compatible (such as in the instance of additional ingredients in CryoStorR being proprietary).  

Although the art references do not explicitly teach the range of -70 degrees C to -200 degrees C, WO2012/009422 teaches that a preferred cryopreservation temperature range is below -80 degrees C, including to about -180 degrees C, but that cryopreserved cells can then be transferred to liquid nitrogen prior to thawing (wherein one of ordinary skill in the art was aware that liquid nitrogen storage provides a temperature of about -200 degrees C).  The admission in the instant specification at the paragraph spanning pages 31-32 is that freezing the differentiated NK cells was performed using a cryopreservation box containing isopropyl alcohol, and the cells were cooled stepwise from -70 degrees C in a deep freezer and finally preserved at -200 degrees C in liquid nitrogen “LN2”.  Although one of skill in the art was aware that freezing in liquid nitrogen accomplishes a temperature of about -196 degrees centigrade, the specification discloses that liquid nitrogen freezing accomplishes a temperature of -200 degrees C.  Therefore, the claimed method appears to be the same as the method of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Applicant’s arguments in the amendment and response filed 12/16/20 are not directed to this rejection.  However, as pertains to Applicant’s said arguments, most of the said arguments have been addressed in the record and are not persuasive, e.g., the prior submitted Exhibit A (Rui et al, not commensurate with the scope of the claims), Applicant’s arguments directed at ‘secondary reference ‘422 (which constitutes in part, arguing the references separately, as well as arguing cryopreserved/thawed non-activated NK cells of that reference), Applicant’s arguments directed to Shu et al (which also constitutes arguing the references separately, the reference does teach immune cells be cryopreserved, and is relied upon for slow cooling at an optimal cooling rate, rapid thawing and washing out DMSO and other cryoprotection media), Applicant’s arguments directed to Examples in the instant specification (e.g., see page 11  at paragraphs 2-6), and will not be repeated herein.   

In addition, Applicant presents new evidence in the form of Appendices that are not labeled coordinately to the Table 1 presented in Applicant’s arguments on page 10, and said arguments have been fully considered but are not persuasive.

Applicant’s arguments that freezing/thawing NK cells is known to have a negative effect on the general characteristics of NK cells such as survival rate, differentiation, or receptor expression.  However, this argument is not persuasive, as the evidence in the said Appendices is not commensurate with the scope of the claims, as the instant claims and the art teach activating/culturing the cells in IL-15 and IL-21 and the said evidence does not (and wherein one appendix article teaches IL-15, IL-2 is missing the culture period is less than that recited in the instant claims, and wherein the cryopreservation conditions were not taught in the appendix articles).  In addition, the primary art reference teaches that the NK cells are cryopreserved and rapid thawed and administered to a patient [that are not activated/cultured] should be cultured in cytokines such as IL-15 and IL-2, DeRham et al teach the activation of NK cells by culturing in IL-15 and IL-21 and Choi et al also teach culturing NK cells in IL-15 and IL-21.  
In addition to the teaching of the primary art reference, two of the secondary references of advantages and applications of/for using cryopreserved and thawed NK cells.  In addition, with regard to Applicant’s comments pertaining to Fig. 6b in the instant application, the treatment groups were administered the different categories of NK cells different numbers of times, so no absolute comparison can be made.  Also, the frozen/thawed pre-activated NK cells administered four times were much worse in treatment effect than non-frozen NK cells, and were almost the same as the vehicle control group at the endpoint of 27 days.

10.  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (Biol. Blood Marrow Transplant. 5/1/2014, 20: 696-704, of record) in view of WO2012/009422 (IDS reference) and Shu et al (Progress in Cryopreservation of Stem Cells and Immune Cells for Cytotherapy, 2015, Chapter 2, pages 1-42), as evidenced by RosetteSepTM 2019 (of record) and CyroStorR CS10 (2019, of record) and as evidenced by admissions in the instant specification at the paragraph spanning pages 31-32 and on page 14 at lines 2-7.  

Changes to this rejection are necessitated by Applicant’s amendment filed 12/16/20.

Choi et al teach depleting CD3+ cells from leukapheresis product using RosetteSepTM and culturing the CD3- cells with IL-15 and IL-21 for a culture period of 13 to 20 days.  Choi et al teach adoptive transfer of NK cells to patients with malignancies after HCT (i.e., haploidentical hematopoietic [stem] cell transplantation) in order to kill tumor cells (see entire reference, especially donor NK cell generation section on page 699, column 1, and introduction section).   

Evidentiary reference RosetteSepTM 2019 teaches that the system is a system for the isolation of cells directly from whole blood by crosslinking unwanted cells to red blood cells present in the sample, followed by density gradient centrifugation.  

Choi et al do not teach the cryopreservation and thawing steps and cognate ingredients recited in the said step in the instant claims.  

WO2012/009422 teaches that cultured NK cells have applications in treating cancers and viral infections, and that expanded hematopoietic cells are preferably cryopreserved to facilitate shipping.  WO2012/009422 teaches cryopreserving either isolated or isolated and cultured NK cells using a CryoStorR cryopreservation medium such as CryoStorR CS10 (formulation 5) in a controlled rate freezer and transferred to liquid phase nitrogen storage for cryopreservation for a period of hours, days or 2 months. WO2012/009422 teaches that the cryopreservation medium preferably comprises 10% DMSO and that the medium may comprise additional agents such as trehalose (a sugar) or glycerol for example (that are well known to one of ordinary skill in the art as being cryoprotective agents, and as is evidenced by an admission in the instant specification on page 14 at lines 2-7, i.e., “The cryoprotective agent that may be used in the present invention may be glycerol, sugar, glucose or the like, but is not particularly limited thereto).  

WO2012/009422 further teaches that the cryopreserved NK cells are thawed quickly at 37 degrees C and washed. WO2012/009422 teaches that the NK cells had excellent post-thaw viability at about 80% to greater than 90% with a yield comparable to fresh conditions.  WO2012/009422 teaches that NK cells frozen in CryoStorR CS10 was one of the preparations that showed higher cell viability and lower apoptotic cells compared to other formulations.  

WO2012/009422 teaches that NK cells can be isolated or enriched by removal of cells other than NK cells in a population of cells that comprise the NK cells, for example by depletion of cells displaying non-NK cell markers. (See entire reference, especially abstract, Example 10, [0071], [0092], [00107], [00108], [00175], [00176], [00177], [00180], [00265], [00271], [00272]).  

Evidentiary reference CyroStorR CS10 (2019) teaches that this medium is an animal component-free, serum and protein-free, cyropreservation medium with 10% DMSO as well as other proprietary ingredients that is suitable for  preserving NK cells in low temperature environments. 

Shu et al teach that cryopreservation allows for cells to be stored or shipped and that long term storage provides a solution to various logistical aspects such as obligatory time interval between collection of the cell product, treatment with high dose therapy and subsequent infusion of the product. Shu et al teach that cryopreservation (of HSCs [hematopoietic stem cells or other immune cells) includes the addition of cryoprotective agents (CPA), cooling at a specific optimal cooling rate and storage at low temperature, wherein after rapid thawing at 37 degrees C, the CPA must be removed in preparation for patient administration.  Shu et al teach that HSC transplantation is a treatment option for a number of clinical indications, whereby the CPA, typically DMSO, causes adverse reactions.  Shu et al teach that DMSO must be washed out of thawed, cryopreserved cell preparations using controlled dilution-filtration in conjunction with washing solutions comprising saline and that this method can be used to precisely control the removal process to effectively reduce CPA (cryopreservation agent DMSO) concentration and prevent cell osmotic injury, safely and  cost-effectively, with low cell loss and low contamination risk (see entire reference, especially section 3.4, introduction section, and summary section).  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cryopreserved the cultured NK cells taught by Choi et al as per the teachings of WO2012/009422, and to have quick thawed the cells at 37 degrees C and washed out the DMSO and cryopreservation medium from the thawed cells as is taught by Shu et al.  

One of ordinary skill in the art would have been motivated to do this in order cryopreserved the cultured NK cells for future use in therapeutic and investigational protocols. One of ordinary skill in the art would have been motivated to wash out the cryopreservation medium comprising DMSO in order to ready the rapidly thawed cells for in vivo use, particularly since DMSO was known to be incompatible with human use as taught by Shu et al and because the other components of the cryopreservation medium would not be expected to be compatible (such as in the instance of additional ingredients in CryoStorR being proprietary).  

Although the art references do not explicitly teach the range of -70 degrees C to -200 degrees C, WO2012/009422 teaches that a preferred cryopreservation temperature range is below -80 degrees C, including to about -180 degrees C, but that cryopreserved cells can then be transferred to liquid nitrogen prior to thawing (wherein one of ordinary skill in the art was aware that liquid nitrogen storage provides a temperature of about -200 degrees C).  The admission in the instant specification at the paragraph spanning pages 31-32 is that freezing the differentiated NK cells was performed using a cryopreservation box containing isopropyl alcohol, and the cells were cooled stepwise from -70 degrees C in a deep freezer and finally preserved at -200 degrees C in liquid nitrogen “LN2”.  Although one of skill in the art was aware that freezing in liquid nitrogen accomplishes a temperature of about -196 degrees centigrade, the specification discloses that liquid nitrogen freezing accomplishes a temperature of -200 degrees C.  Therefore, the claimed method appears to be the same as the method of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 12/16/20 on pages 7-25. 

Most of the said arguments have been addressed in the record and are not persuasive, e.g., the prior submitted Exhibit A (Rui et al, not commensurate with the scope of the claims), Applicant’s arguments directed at ‘secondary reference ‘422 (which constitutes in part, arguing the references separately, as well as arguing cryopreserved/thawed non-activated NK cells of that reference), Applicant’s arguments directed to Shu et al (which also constitutes arguing the references separately, the reference does teach immune cells be cryopreserved, and is relied upon for slow cooling at an optimal cooling rate, rapid thawing and washing out DMSO and other cryoprotection media), Applicant’s arguments directed to Examples in the instant specification (e.g., see page 11  at paragraphs 2-6), and will not be repeated herein.   

In addition, Applicant presents new evidence in the form of Appendices that are not labeled coordinately to the Table 1 presented in Applicant’s arguments on page 10, and said arguments have been fully considered but are not persuasive.

Applicant’s arguments that freezing/thawing NK cells is known to have a negative effect on the general characteristics of NK cells such as survival rate, differentiation, or receptor expression.  However, this argument is not persuasive, as the evidence in the said Appendices is not commensurate with the scope of the claims, as the instant claims and the art teach activating/culturing the cells in IL-15 and IL-21 and the said evidence does not (and wherein one appendix article teaches IL-15, IL-2 is missing the culture period is less than that recited in the instant claims, and wherein the cryopreservation conditions were not taught in the appendix articles).  In addition, the primary art reference teaches that the NK cells are cryopreserved and rapid thawed and administered to a patient [that are not activated/cultured] should be cultured in cytokines such as IL-15 and IL-2, DeRham et al teach the activation of NK cells by culturing in IL-15 and IL-21 and Choi et al also teach culturing NK cells in IL-15 and IL-21.  
In addition to the teaching of the primary art reference, two of the secondary references of advantages and applications of/for using cryopreserved and thawed NK cells.  In addition, with regard to Applicant’s comments pertaining to Fig. 6b in the instant application, the treatment groups were administered the different categories of NK cells different numbers of times, so no absolute comparison can be made.  Also, the frozen/thawed pre-activated NK cells administered four times were much worse in treatment effect than non-frozen NK cells, and were almost the same as the vehicle control group at the endpoint of 27 days.

11.  No claim is allowed.

12.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644